By the Court:
1. The plaintiff’s title is a grant issued by the Mexican government in California, in March, 1846, and a final confirmation, survey and patent, issued thereon by the government of the United States, pursuant to the provisions of the act of Congress of March 3, 1851, to settle private land claims in the State of California. The answer admits that the defendants are in possession of the premises sued for.
2. The only defense relied upon is based upon an alleged grant issued by the Mexican government in California in 1845 to Juan Jesus and Jose Gabriel, granting to them a portion of the premises included within the subsequent grant of 1846, and the patent of the United States, through which the-plaintiff claims. But the grant of 1845 was never presented to the authorities of the United States for recognition or confirmation. It is claimed, however, that it was a perfect grant and need not have been presented for con*429firmation under the act of Congress referred to. Upon this point it is sufficient to say that the grant of 1845 appears never to have been approved by the Departmental Assembly during the Mexican domination in California, and it is settled that a grant lacking such approval is not a perfect or definitive grant. (Miller v. Dale, 44 Cal. 582; Chipley v. Farris, 45 Id. 527.)
Judgment affirmed.